 Case 2:18-cv-00107-Z-BR Document 114 Filed 08/27/21                       Page 1 of 2 PageID 910



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

RUBICELA RAMIREZ, et al.,                           §
                                                    §
       Plaintiffs,                                  §
                                                    §
V.                                                  §           2: 18-CV-107-Z
                                                    §
JAMES KILLIAN,                                      §
                                                    §
        Defendant.                                  §

                                               ORDER

        Before the Court is the Plaintiffs' Opposed Motion for Reconsideration ("Motion"). ECF

No. 113 . Plaintiffs filed the Motion at 5:17 p.m. on Friday, August 27, 2021-four days before trial.

For the reasons stated below, Plaintiffs' Motion for Reconsideration is DENIED.

        This case was filed on June 7, 2018. ECF No. 1. This Comt adopted the Magistrate Judge's

FCR on November 27, 2019, and thereby granted in part Defendant's motion for smnmruy judgment,

leaving but one claim: the alleged violation of Plaintiffs' Fowth Amendment rights via Defendant' s

alleged unlawful seizure of a pit bull. ECF No. 60. The pruties were ordered to conclude discove1y on

this sole remaining claim on or before September 11, 2020. ECF No. 75 at 4. Exactly 350 days later and

approximately 80 hours before trial, Plaintiffs filed the late-breaking Motion.

        In the Motion, Plaintiffs allege that Defendant' s deposition is inconsistent with the affidavit

attached to Defendru1t's sununruy judgment motion filed on Febrnruy 27, 2019. ECF No. 38 at 1- 10.

At the latest, Plaintiffs knew or should have known about this alleged inconsistency 350 days ago.

Compare ECF No. 75 with ECF No. 113. Even if filed in "good faith," the Motion is ( l) untin1ely under

the order following pre-trial conference, ECF No. 11 O; (2) incongrnous with the "newly discovered

evidence" requirements of Federal Rule of Civil Procedure 54(b); ru1d (3) tantamount to "trial by
Case 2:18-cv-00107-Z-BR Document 114 Filed 08/27/21                      Page 2 of 2 PageID 911



ambush" under an unbroken chain of Fifth Circuit cases. See, e.g., Woods v. Int. Han1ester Co., Inc.,

697 F.3d 635, 639 (5th Cir. 1983).

       For these reasons and others rooted in equity, Plaintiffs' Motion for Reconsideration is

DENIED. Plaintiffs are ORDERED by Noon, August 28, 2021, to show cause why their conduct

should not be sanctioned because of their " inability to conduct litigation properly." N.D. TEX. LR

83.8(b) ("A presiding judge . . . may take any appropriate disciplinary action against a member of

the bar."). Disciplinmy action may include monetmy sanctions and/or disbarment from the

Northern District of Texas.

       Fm1her, if Plaintiffs proceed to trial and introduce evidence or argument unrelated to the

sole remaining claim -    the alleged violation of Plaintiffs' Fourth Amendment rights via Defendant's

alleged unlawful seizure of a pit bull - Plaintiffs' counsel will be sanctioned.

       SO ORDERED.

       August   -J- f2021 .




                                                  2
